DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 
Amendments
Per applicant’s request, claims 1 and 8 are amended. Claims 17-19 are new. Claims 1-2, 4, 8-9, 11, 15, and 17-19 are pending and have been considered.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: In claim 1, the comma should be removed in line 6 after “group”. In claim 1, the last paragraph should be left-indented to align with the other paragraphs. In claim 8, the comma should be removed at line 7 after “group”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 8-9, 11, 15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
identifying… by which at least one node included in a second group in the model is to be processed; and (Identifying is an evaluation and judgement mental process which can reasonably be performed in one’s mind with the aid of pencil and paper. Processing is a mathematical calculation.)
wherein the first group in the neural network model which is to be processed by the first electronic device is determined based on at least a data transmission rate between the first electronic device and the second electronic device , and a size of the at least one output value output from the first group. (Determining is an evaluation and judgement mental process which can reasonably be performed in one’s mind with the aid of pencil and paper.)
The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
a first electronic device
a neural network
acquiring an input value of the neural network model; 
processing at least one node included in a first group in the model, based on the input value; 
acquiring at least one output value output from the first group,
by processing the at least one node included in the first group;
a second electronic device
transmitting the at least one output value output from the first group to the identified second electronic device
wherein the at least one output value output from the first group is a value in a different format from the input value to protect information requiring security 
The first and second electronic devices and the neural network amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring an input value, acquiring output value(s), and transmitting the output value(s) are mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). Processing a node included in a first group in a model amounts to a generic computer function performed on a generic computer, as discussed in MPEP 2106.05(f). The additional element of a value being in a different format to protect information requiring security amounts to insignificant extra solution activity. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first and second electronic devices and the neural network amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring an input value, acquiring output value(s), and transmitting the output value(s) are mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). Processing a node included in a first group in a model amounts to a generic computer function performed on a generic computer, as discussed in MPEP 2106.05(f). The additional element of a value being in a different format to protect information requiring security amounts to insignificant extra solution activity, as discussed in MPEP 2106.05(g).
Acquiring an input value and acquiring output value(s) are well-understood, routine, conventional activity of receiving data over a network. Transmitting the output value(s) is well-understood, routine, conventional activity of transmitting data over a network. See MPEP § 2106.05(d), subsection II, example (i). A value being in a different format to protect information requiring security is well-understood, routine, conventional activity, as discussed in MPEP 2106.05(d). Abadi et al. (“Learning to Protect Communications with Adversarial Neural Cryptography”, cited in the PTO-892 filed 02/17/2022) provides Berkheimer evidence for changing formats of information to protect security in the last paragraph on p. 2 and the first paragraph on p. 3: “A classic scenario in security involves three parties: Alice, Bob, and Eve. Typically, Alice and Bob wish to communicate securely, and Eve wishes to eavesdrop on their communications. Thus, the desired security property is secrecy… Alice wishes to send a single confidential message P to Bob. The message P is an input to Alice. When Alice processes this input, it produces an output C. (“P” stands for “plaintext” and “C” stands for “ciphertext”.) Both Bob and Eve receive C, process it, and attempt to recover P.” The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:
applying the acquired at least one weight to the at least one output value, respectively; and (Mathematical computations of applying a function to a weight and a value)
…to which the at least one weight has been applied. (Mathematical computations of applying a function to a weight and a value) 
The claim is directed to an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
acquiring at least one weight respectively corresponding to the at least one output value, based on the neural network model; 
transmitting the at least one output value 
the second electronic device
The neural network and the second electronic device amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring at least one weight and transmitting the at least one output value are mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The neural network and the second electronic device amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Acquiring at least one weight and transmitting the at least one output value are mere data-gathering, which is insignificant extra-solution activity. See MPEP § 2106.05(g). 
Additionally, acquiring at least one weight is well-understood, routine, conventional activity of receiving data over a network, and transmitting the at least one output value is well-understood, routine, conventional activity of transmitting data over a network. See MPEP § 2106.05(d), subsection II, example (i). The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: a first electronic device, a second electronic device, a terminal device, and a server. The additional elements amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the following additional elements: a first electronic device, a second electronic device, a terminal device, and a server. The additional elements amount to no more than generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). The claim is not patent eligible.

Claims 8-9 and 11 are each directed to a system that implements at least the same features as the method of claims 1-2 and 4, respectively, and they are therefore rejected for at least the same reasons therein. Claim 8 recites the additional elements of a memory, a communication interface, a processor, the input value being stored in the memory, and controlling the communication interface. A memory, a communication interface, and a processor amount to generic computer components performing generic functions, as discussed in MPEP 2106.05(f). Storing an input value in the memory and controlling the communication interface are both mere data-gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Storing an input value in the memory is well-understood, routine, conventional activity of storing information in memory as discussed in MPEP 2106.05(d)(II), example (iv). Controlling the communication interface is well- understood, routine, conventional activity of receiving or transmitting data over a network, as discussed in MPEP 2106.05(II), example (i).
The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not eligible.

CLAIM 15 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: a non-transitory computer-readable recording medium having recorded thereon a computer-readable program. The additional elements amount to no more than generic computer components performing generic functions, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites the following additional elements: a non-transitory computer-readable recording medium having recorded thereon a computer-readable program. The additional elements amount to no more than generic computer components performing generic functions, as discussed in MPEP 2106.05(f). The claim is not patent eligible.

CLAIM 17 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitations:
the information having been determined based on at least one of a size of the at least one value… or computation capabilities… (Determining is an evaluation and judgement mental process which can reasonably be performed in one’s mind with the aid of pencil and paper.)
The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
acquiring information about the first group in the neural network model, 
value to be transmitted from the first electronic device to the second electronic device, 
the first electronic device and the second electronic device; and 
processing the at least one node included in the first group based on the acquired information.
Acquiring information and a value to be transmitted are insignificant extra-solution activity, as discussed in MPEP § 2106.05(g). A neural network, a first electronic device, and a second electronic device are generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Processing the at least one node included in the first group amounts to a generic computer function performed on a generic computer, as discussed in MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Acquiring information and a value to be transmitted are insignificant extra-solution activity, as discussed in MPEP § 2106.05(g). A neural network, a first electronic device, and a second electronic device are generally linking the abstract ideas to the technological environment of machine learning. See MPEP § 2106.05(h). Processing the at least one node included in the first group amounts to a generic computer function performed on a generic computer, as discussed in MPEP 2106.05(f). Acquiring information and a value to be transmitted are well-understood, routine, conventional activities of receiving or transmitting data over a network, as discussed in MPEP 2106.05(d)(II), example (i). The claim is not patent eligible.

Claim 18 is directed to a system that implements at least the same features as the method of claim 17, and it is therefore rejected for the same reasons therein. 

CLAIM 19 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:  wherein the input value includes biometric information sensed by a sensor of the first electronic device. The additional element is an insignificant extra-solution activity, as discussed in MPEP 2106.05(g). The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements is an insignificant extra-solution activity, as discussed in MPEP 2106.05(g). Vaish et al. (US 20140122331 A1) provides Berkheimer evidence at ¶ [0257]: “I/O devices 590 may include… voice recognizers… or other well-known input devices.” The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4, 8-9, 11, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mun et al. (US 20190088251 A1, cited in PTO-892 filed 05/19/2021) in view of Suarez Gracia et al. (US 9733978 B2, cited in the PTO-892 filed 06/06/2022), hereinafter “Suarez”.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Mun teaches: A method, performed by a first electronic device (¶ [0092], line 2: “device 410”), of processing a neural network model (¶ [0088], lines 1-3), the method comprising: 
acquiring an input value of the neural network model; (¶ [0093], lines 1-2 and ¶ [0094], lines 3-4, where “an input value” is taught by a speech signal)
processing at least one node included in a first group (“personalization layer 310” in ¶ [0088], line 5 and ¶ [0089], line 1.) in the neural network model, based on the input value; (All of ¶ [0089] teaches this limitation)
acquiring at least one output value output from the first group, by processing the at least one node included in the first group; (¶ [0089], last 6 lines, ¶ [0090], lines 1-3, and ¶ [0094])
identifying a second electronic device (¶ [0094-0095], lines 1-2: “speech signal recognition server 420”) by which at least one node included in a second group in the neural network model is to be processed; and (¶ [0090], lines 5-7, where “a second group” is taught by global model 320)
transmitting the at least one output value output from the first group to the identified second electronic device, (¶ [0090], lines 1-3 and ¶ [0094], last 3 lines; additionally, ¶ [0099] teaches that during training, the output value output from the device 510 is transmitted to the speech signal recognition server 520.)
wherein the at least one output value output from the first group is a value in a different format from the input value to protect information requiring security of the first electronic device, and (¶ [0089], sixth to fourth to last lines lists types of formats for the output which are different from the input format, i.e., a speech signal. All of ¶ [0123] teaches that security may be enhanced because the output signal of the personalization layer is common to all users.)
wherein the first group in the neural network model which is to be processed by the first electronic device  the first electronic device and the second electronic device, the at least one output value output from the first group. (Mun does not teach the crossed-out features. A first group in the neural network model is “personalization layer 310” in ¶ [0088], line 5 and ¶ [0089], line 1. A first electronic device is “device 410” in ¶ [0092], line 2, and a second electronic device is “speech signal recognition server 420” in ¶ [0095], lines 1-2. An output value output from the first group is “the obtained output signal” in ¶ [0090], lines 1-3 and ¶ [0094], last 3 lines.)
	Mun teaches processing data in a first group of nodes of a neural network in a first device and transmitting the processed data to a second group of nodes of the neural network in a second device. However, Mun does not explicitly teach: wherein the first group in the… model which is to be processed by the first electronic device is determined based on at least a data transmission rate between the first electronic device and the second electronic device, and a size of the at least one output value output from the first group.
	But Suarez teaches: wherein the first group in the… model which is to be processed by the first electronic device is determined based on at least a data transmission rate between the first electronic device and the second electronic device, and a size of the at least one output value output from the first group. (The group of nodes in claim 1 are processing tasks. Suarez’s abstract teaches determining an assignment of tasks to processing units based on a data transfer time between processing units and a size of the data to be transferred. Specifically, C. 13, L. 25 teaches a model represented by an equation which calculates a total latency/transfer time for transferring data between a sender processing unit and a receiver processing. The total latency is based on the sender’s latency, the receiver’s latency, and a size of the data. C. 14, L. 64 to C. 15, L. 3 teaches computing the transfer times using the model. C. 15, L. 8-9 and 16 teaches the calculating transfer times based on the size of the particular data to be transferred. The particular data to be transferred corresponds to the at least one output value output from the first group as claimed. C. 15, L. 25-29 teaches configuring the tasks to be performed on the processing units based on the computed transfer times. C. 15, L. 37-40 teaches executing the tasks on the various processing units.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have assigned Mun’s tasks to different processing units according to Suarez’s system. A motivation for the combination is to maintain high performance and satisfactory user experience by improving data transfers between data storage used by the various processing units. (Suarez, C. 5, L. 7-24)

Regarding claim 2, the combination of Mun and Suarez teaches: The method of claim 1, 
Mun teaches: wherein the transmitting of the at least one output value output from the first group comprises: acquiring at least one weight corresponding to the at least one output value based on the neural network model (¶ [0070], lines 11-16 teaches “connection weights”); 
applying the acquired at least one weight to the at least one output value (¶ [0071], lines 3-10); and
20transmitting, to the second electronic device, the at least one output value to which the at least one weight has been applied (¶[0071], final 3 lines).

Regarding claim 4, the combination of Mun and Suarez teaches: The method of claim 1, 
Mun teaches: wherein the first electronic device and the second 5electronic device are a terminal device (¶ [0056], lines 2-4 teaches “a first terminal 101”) and a server (¶ [0057], lines 13-14), respectively.

Claims 8-9 and 11 are each directed to a system that implements at least the same features as the methods of claims 1-2 and 4, respectively, and they are therefore rejected for at least the same reasons therein. Claim 8 recites a memory, a communication interface, and a processor. Mun teaches a memory in ¶ [0034], line 3, a processor in ¶ [0034], line 5, and a communication interface in ¶ [0030], last 2 lines. 
	Claim 15 recites a non-transitory computer-readable recording medium having recorded thereon a computer-readable program. Mun teaches this limitation in ¶ [0129], lines 1-7. Therefore, claim 15 is rejected for the reasons set forth in the rejection of claim 1.

	Regarding claim 17, the combination of Mun and Suarez teaches: The method of claim 1, 
	Mun teaches: wherein the processing of the at least one node included in the first group in the neural network model comprises: (All of ¶ [0089] teaches processing in the first group)
 the first group in the neural network model,  the at least one value to be transmitted from the first electronic device to the second electronic device,  first electronic device and the second electronic device; and (Mun does not teach the crossed-out features. A first group in the neural network model is “personalization layer 310” in ¶ [0088], line 5 and ¶ [0089], line 1. A first electronic device is “device 410” in ¶ [0092], line 2, and a second electronic device is “speech signal recognition server 420” in ¶ [0095], lines 1-2. Transmitting a value is taught by ¶ [0090], lines 1-3 and ¶ [0094], last 3 lines.)
processing the at least one node included in the first group 
Mun teaches processing data in a first group of nodes of a neural network in a first device and transmitting the processed data to a second group of nodes of the neural network in a second device. However, Mun does not explicitly teach: acquiring information about the first group in the… model, the information having been determined based on at least one of a size of the at least one value to be transmitted from the first electronic device to the second electronic device, or computation capabilities of the first electronic device and the second electronic device; and processing the at least one node included in the first group based on the acquired information.
But Suarez teaches: acquiring information about the first group in the… model, the information having been determined based on at least one of a size of the at least one value to be transmitted from the first electronic device to the second electronic device, or computation capabilities of the first electronic device and the second electronic device; and (The group of nodes in claim 1 are processing tasks. Suarez’s abstract teaches determining an assignment of tasks to processing unit based on a size of the data to be transferred. Specifically, C. 13, L. 25 teaches a model represented by an equation which calculates a total latency/transfer time for transferring data between a sender processing unit and a receiver processing. The total latency is based on the sender’s latency, the receiver’s latency, and a size of the data. C. 14, L. 64 to C. 15, L. 3, and C. 15, L. 8-9 and 16 teaches computing the transfer times using the model.)
processing the at least one node included in the first group based on the acquired information. (C. 15, L. 25-29 teaches configuring the tasks to be performed on the processing units based on the computation. C. 15, L. 37-40 teaches executing the tasks on the various processing units.)

Claim 18 is directed to a system that implements at least the same features as the methods of claim 17, and it are therefore rejected for at least the same reasons therein.

Regarding claim 19, the combination of Mun and Suarez teaches: The method of claim 1, 
Mun teaches: wherein the input value includes biometric information sensed by a sensor of the first electronic device. (Biometric information includes speech. ¶ [0089] teaches: “In an example, a speech signal of the user received by the device may be input into the input layer 311 of the personalization layer 310”. A sensor of the first electronic device includes a microphone of device 210 as taught by the last sentence of ¶ [0068] and the first 7 lines of ¶ [0069].)

Claims 1-2, 4, 8-9, 11, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (“Large Scale Distributed Deep Networks”, cited in the PTO-892 filed 05/19/2021) in view of Abadi et al. (“Learning to Protect Communications with Adversarial Neural Cryptography”, cited in the PTO-892 filed 02/17/2022) and Suarez Gracia et al. (US 9733978 B2, cited in the PTO-892 filed 06/06/2022), hereinafter “Suarez.” Figure 1 from Dean is shown below with annotations.

    PNG
    media_image1.png
    358
    633
    media_image1.png
    Greyscale

Dean Fig. 1 (annotated)
Regarding claim 1, Dean teaches: A method, performed by a first electronic device (Machine 3 in Fig. 1), of processing a neural network model, the method comprising: 
acquiring an input value of the neural network model (The bottom layer of Machine 3 is an input layer); 
processing at least one node included in a first group in the neural network model based on the input value; (A first group is the collection of nodes in Machine 3 which includes at least one node. Processing is taught by p. 3, § 3, lines 4-8 (“For large models… inference.”)) 
acquiring at least one output value output from the first group by processing the at least one node included in the first group (Any node in the second hidden layer in Machine 3 acquires the value output by the input layer. Dean discloses at §5 ¶ 2 that the four hidden layers have sigmoid activations.); 
identifying a second electronic device (Machine 1 in Fig. 1) by which at least one node included in a second group (Collectively all nodes in Machine 1) in the neural network model is to be processed; and 
transmitting the at least one output value output from the first group to the identified second electronic device, (The thick lines in Fig. 1 between Machine 1 and Machine 3 indicate a feedforward transmission)
wherein the first group in the neural network model which is to be processed by the first electronic device  the first electronic device and the second electronic device, the at least one output value output from the first group. (A first group is the collection of nodes in Machine 3. Processing is taught by p. 3, § 3, lines 4-8 (“For large models… inference.”). A first electronic device is Machine 3 in Fig. 1, and a second electronic device is Machine 1. An output value output from the first group includes a sigmoid operation from any node in the second hidden layer in Machine 3. Dean discloses at §5 ¶ 2 that the four hidden layers have sigmoid activations.)
However, Dean does not explicitly teach: wherein the at least one output value output from the first group is a value in a different format from the input value to protect information requiring security of the first electronic device, and
wherein the first group is determined based on at least a data transmission rate between devices and a size of the value.
But Abadi teaches: wherein the at least one output value output from the first group is a value in a different format from the input value to protect information requiring security of the first electronic device, and (Abadi, p. 2-3, § 2.1, first 3 paragraphs teaches a cryptographic system using neural networks. The input value to the first group (Alice) is plaintext format and the output value is ciphertext format.)
	Abadi is in the same field of endeavor as the claimed invention, namely, securing messages with neural networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Abadi’s Alice neural network to the end of Dean’s Machine 3 and added Abadi’s Bob neural network to the front of Dean’s Machine 1. A motivation for the combination is to protect from eavesdroppers the data transmitted between machines. (Abadi p. 3 , ¶ 1, lines 1-2)
However, neither Dean nor Abadi explicitly teaches: wherein the first group is determined based on at least a data transmission rate between devices and a size of the value.
But Suarez teaches: wherein the first group is determined based on at least a data transmission rate between devices and a size of the value. (The group of nodes in claim 1 are processing tasks. Suarez’s abstract teaches determining an assignment of tasks to processing unit based on a data transfer time between processing units and a size of the data to be transferred. Specifically, C. 13, L. 25 teaches a model represented by an equation which calculates a total latency/transfer time for transferring data between a sender processing unit and a receiver processing. The total latency is based on the sender’s latency, the receiver’s latency, and a size of the data. C. 14, L. 64 to C. 15, L. 3 teaches compute the transfer times using the model. C. 15, L. 25-29 teaches configuring the tasks to be performed on the processing units based on the computation. C. 15, L. 37-40 teaches executing the tasks on the various processing units.) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have assigned Dean’s tasks to different processing units according to Suarez’s system. A motivation for the combination is to maintain high performance and satisfactory user experience by improving data transfers between data storage used by the various processing units. (Suarez, C. 5, L. 7-24)

Regarding claim 2, the combination of Dean, Abadi, and Suarez teaches: The method of claim 1, 
Dean teaches: wherein the transmitting of the at least one output value output from the first group comprises: acquiring at least one weight corresponding to the at least one value based on the neural network model (Machine 3 is provided with weights); 
applying the acquired at least one weight to the at least one output value (The transfer functions in Machine 3, 2nd layer nodes applies the weights to the values from Machine 3, 1st hidden layer); and 
20transmitting, to the second electronic device, the at least one output value to which the at least one weight has been applied (The thick lines in Fig. 1 between Machines 1 and 3 indicate a feedforward transmission).

Regarding claim 4, the combination of Dean, Abadi, and Suarez teaches: The method of claim 1, 
Dean teaches: wherein the first electronic device and the second 5electronic device are a terminal device and a server, respectively (In Fig. 1, Machine 1 is a terminal device because it receives data from another device, and Machine 3 is a server because it provides data to another device.).

Claims 8-9 and 11 are each directed to a system that implements at least the same features as the methods of claims 1-2 and 4, respectively, and they are therefore rejected for at least the same reasons therein. Claim 8 recites a memory, a communication interface, and a processor. The experiments in § 5 are evidence that each machine has a memory. A communication interface is taught by the thick connections between Machine 3 and the other machines in Fig. 1. A processor is taught by “average CPU utilization of 16 cores” on p. 4. 
	Claim 15 recites a non-transitory computer-readable recording medium having recorded thereon a computer-readable program. The experiments in Dean § 5 is evidence of a recording medium. Therefore, claim 15 is rejected for the reasons set forth in the rejection of claim 1.

Regarding claim 17, the combination of Dean, Abadi, and Suarez teaches: The method of claim 1, 
	Dean teaches: wherein the processing of the at least one node included in the first group in the neural network model comprises: (Processing is taught by p. 3, § 3, lines 4-8 (“For large models… inference.”).)
 the first group in the neural network model,  the at least one value to be transmitted from the first electronic device to the second electronic device,  first electronic device and the second electronic device; and (Dean does not teach the crossed-out features. A first group in the neural network model includes the nodes in Machine 3 in Fig. 1. A first electronic device includes Machine 3 in Fig. 1, and a second electronic device includes Machine 1. A value to be transmitted is taught by a sigmoid activation result from any node in the second hidden layer of Machine 3 (§5 ¶ 2). The thick lines in Fig. 1 between Machines 1 and 3 indicate a feedforward transmission.)
processing the at least one node included in the first group 
However, neither Dean nor Abadi explicitly teaches: acquiring information about the first group, the information having been determined based on at least one of a size of the value, or computation capabilities of the devices; and processing based on the acquired information.
But Suarez teaches: acquiring information about the first group, the information having been determined based on at least one of a size of the value, or computation capabilities of the devices; (The group of nodes in claim 1 are processing tasks. Suarez’s abstract teaches determining an assignment of tasks to processing unit based on a size of the data to be transferred. Specifically, C. 13, L. 25 teaches a model represented by an equation which calculates a total latency/transfer time for transferring data between a sender processing unit and a receiver processing. The total latency is based on the sender’s latency, the receiver’s latency, and a size of the data. C. 14, L. 64 to C. 15, L. 3 teaches compute the transfer times using the model.)
processing based on the acquired information. (C. 15, L. 25-29 teaches configuring the tasks to be performed on the processing units based on the computation. C. 15, L. 37-40 teaches executing the tasks on the various processing units.) 

Claim 18 is directed to a system that implements at least the same features as the methods of claim 17, and it are therefore rejected for at least the same reasons therein.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (“Large Scale Distributed Deep Networks”, cited in the PTO-892 filed 05/19/2021) in view of Abadi et al. (“Learning to Protect Communications with Adversarial Neural Cryptography”, cited in the PTO-892 filed 02/17/2022), Suarez Gracia et al. (US 9733978 B2, cited in the PTO-892 filed 06/06/2022), hereinafter “Suarez”, and Song (US 20170098.444 A1, cited in the PTO-892 filed 05/19/2021.)

Regarding claim 19, the combination of Dean, Abadi, and Suarez teaches: The method of claim 1, 
Dean teaches: wherein the input value  the first electronic device. (A first electronic device includes Machine 3 in Fig. 1.The bottom layer of Machine 3 is an input layer which receives input values.)
	However, neither Dean, Abadi, nor Suarez explicitly teaches: input value includes biometric information sensed by a sensor of the first electronic device.
	But Song teaches: input value includes biometric information sensed by a sensor of the first electronic device. (Abstract, and ¶ [0121]-[0122], where “biometric information” includes speech input and a “sensor” includes a microphone.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Song’s microphone into Dean’s distributed processing network, specifically Machine 3. A motivation for the combination is to detect speech inputs for processing speech in a neural network. (Song, Abstract and ¶ [0123])

Response to Arguments
Applicant’s prior art arguments on pp. 6-8 with respect to claim(s) 1-2, 4, 8-9, 11, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding the claim rejections under 35 U.S.C. 101, Applicant argues the following on pages 10-12 of the remarks:Applicant’s argument # 1: “The Section 101 rejection is also respectfully traversed. According to 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), abstract idea can be grouped as mathematical concepts, certain methods of organizing human activity, and mental processes, and a patent claim or patent application claim that recites a judicial exception is not "directed to" the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. 
“The Applicant respectfully submits that the independent claim 1, for example, does not correspond to merely mathematical computations and/or mental processes which can be performed in one's mind with the aid of pencil and paper. The claimed invention is not something that is carried out in the human mind. For example, claim 1 recites ‘processing at least one node included in a first group in the neural network model, based on the input value; acquiring at least one output value output from the first group, by processing the at least one node included in the first group; identifying a second electronic device by which at least one node included in a second group in the neural network model is to be processed; and transmitting the at least one output value output from the first group to the identified second electronic device, wherein the at least one output value output from the first group is a value in a different format from the input value to protect information requiring security of the first electronic device, and wherein the first group in the neural network model which is to be processed by the first electronic device is determined based on at least a data transmission rate between the first electronic device and the second electronic device, and a size of the at least one output value output from the first group.’
“Similar to Example 39 in the examples to explain the 2019 PEG, claim 1 does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception. And, as explained above, the claimed subject matter is not generic or conventional.”

Examiner’s response # 1: Applicant's arguments have been fully considered but they are not persuasive. Claim 1 recites abstract ideas. The limitations of identifying a device and determining the first group in the model based on a data transmission rate and a size of the output value are evaluation and judgement mental process which can reasonably be performed in one’s mind with the aid of pencil and paper. 
The claim in Example 39 in the 2019 PEG is directed to creating a training set and training a neural network using the training set. Pending claim 1 is not directed to training a neural network. Claim 1 recites a neural network but it is generally linking the abstract ideas to the technological environment of machine learning, and claim 1 lacks any step of training the neural network. Applicant’s arguments are not persuasive.

Applicant’s argument # 2: “Further, even assuming the pending claims are abstract idea, the pending claims are sufficient to amount to significantly more than abstract idea by including the feature. The claimed features have technical features different from the cited art and which represent technical improvements in the art. For example, the claimed features reduce the possibility that the raw data is leaked in a transmission process may be reduced and/or reduce the size of values that are transmitted between devices (see paragraphs [0048], [0050]-[0051], [0107] and [0166]). Accordingly, the claims are integrated into a practical application at least because they provide a specific improvements over prior systems. Thus, the Section 101 rejection has been addressed and also should be withdrawn.”

Examiner’s response # 2: Applicant's arguments have been fully considered but they are not persuasive. Claim 1 does not explicitly recite “reduce the possibility that the raw data is leaked in a transmission process.” At best, the claim recites “to protect information requiring security” but this limitation amounts to an insignificant extra-solution activity which is neither integrated into a practical application nor sufficient to amount to significantly more than the judicial exception. Claim 1 does not explicitly recite “reduce the size of values that are transmitted between devices.” Instead, claim 1 recites the first group is determined based on a size of an output value from the first group, which is a mental process. An improvement in the abstract idea itself is not an improvement in technology, according to MPEP 2106.05(a)(II). The rejections of claims 1-2, 4, 8-9, 11, and 15 are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127